             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


DEBRA RENEE WENNDT BALDWIN,           *
Administratrix of the Estate          *
of Nicholas Carl Baldwin,             *

        Plaintiff,                    *
                                      •*


             V.                       *                   CV 617-048
                                      *


BRANDON DANIEL, et al., in            *
their individual capacities,          *
                                      *


        Defendants.                   *




                               ORDER




        Presently before the Court is the Parties' Stipulation of

Dismissal with Prejudice.       (Doc. 85.)         Plaintiff and all appearing

defendants consent to the stipulation of dismissal with prejudice;

thus, the Court finds dismissal appropriate under Federal Rule of

Civil Procedure       41(a) (1)(A)(ii).       IT   IS   THEREFORE   ORDERED   that

Plaintiff's        claims   against        Defendants    are   DISMISSED      WITH

PREJUDICE.        Each party is to bear their own costs.            The Clerk is

directed to close this case.


     ORDER ENTERED at Augusta, Georgia this                          of October,

2019.




                                               J. RANaanij HALL,/'CHIEF JUDGE
                                               UNITEOySTATES DISTRICT JUDGE
                                               -SGUTTTERN DISTRICT OF GEORGIA
